IN THE SUPREME COURT OF THE STATE OF NEVADA


                     KEM PETERS,                                               No. 84231
                                               Appellant,
                                   vs.
                     THE STATE OF NEVADA,                                          FILED
                                       Respondent.
                                                                                   FEB 2 5 2022
                                                                                  EUZABETH A. BROWN
                                                                                CLERK OF SUPREME COURT
                                                                                By 6-Vt•
                                                                                    DOWN CLERK


                                           ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order denying a
                     pretrial motion for own recognizance release and setting reasonable bail.
                     Eighth Judicial District Court, Clark County; Erika D. Ballou, Judge.
                                 Because no statute or court rule permits an appeal from an
                     order denying a pretrial motion for own recognizance release and setting
                     reasonable bail, this court lacks jurisdiction to consider this appeal. Castillo
                     v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this
                     court
                                 ORDERS this appeal DISMISSED.




                                              Hardesty


                             A-albati)           ,
                     Stiglich                                    Herndon




SUPREME COURT
       OF
     NEVADA

(0) 1947A 4.61t9s,
                                                                                             oca-tsg
                                             1.41M
                        cc:   Hon. Erika D. Ballou, District Judge
                              Kem Peters
                              Adras & Altig
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
         OF

     NEVADA
                                                            2
c.)) IY47A    ”Fiffyr

                                                                     •   tE`tt: